DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. Publication No. 20090085440) in view of Ko et al. (U.S. Publication No. 20140221840).
Regarding claim 1, Nakamura teaches an ultrasonic wave sensor comprising: an oscillating plate (Fig.1, 1) including a plurality of oscillators (Fig.1, 2 “Vibrator”); a wall 
Nakamura is silent about the drive signal is not supplied to the second piezoelectric element.
Ko teaches the drive signal is not supplied to the second piezoelectric element (Fig.5 and paragraphs 70-71).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to not supply drive signal to piezoelectric material B in Nakamura’s device, and to make piezoelectric material B in Nakamura’s device similar to “dummy piezoelectric unit” in Ko’s device because it would reduce acoustic distortion and improve accuracy of Nakamura’s device.

Regarding claim 3, the combination of Nakamura and Ko teaches all the features of claim 2 as outlined above, Nakamura further teaches wherein the second piezoelectric element is configured with a plurality of the second piezoelectric elements, a third group of elements of the plurality of the second piezoelectric elements surrounds the first area of the oscillating plate, and a fourth group of elements of the plurality of the second piezoelectric elements surrounds the second area of the oscillating plate (As shown in Fig.10 or Fig.13).
Regarding claim 4, the combination of Nakamura and Ko teaches all the features of claim 2 as outlined above, Nakamura further teaches wherein the second piezoelectric element is configured with a plurality of the second piezoelectric elements, in the first area of the oscillating plate, some elements of the first group of elements of the plurality of first piezoelectric elements are spaced apart from each other in the first direction by a first space, and one of the plurality of the second piezoelectric elements is 
Regarding claim 5, the combination of Nakamura and Ko teaches all the features of claim 2 as outlined above, Nakamura further teaches wherein the second piezoelectric element is configured with a plurality of the second piezoelectric elements, in the first area of the oscillating plate, some elements of the first group of elements of the plurality of first piezoelectric elements are spaced apart from each other in a second direction, which is perpendicular to the first direction, by a third space, and one of the plurality of the second piezoelectric elements is provided in the third space of the oscillating plate, and in the second area of the oscillating plate, some elements of the second group of elements of the plurality of first piezoelectric elements are spaced apart from each other in the second direction by a fourth space, and one of the plurality of the second piezoelectric elements is provided in the fourth space of the oscillating plate (As shown in Fig.10 or Fig.13).
Regarding claims 6-10, the combination of Nakamura and Ko teaches all the features of claims 1-5 as outlined above, Nakamura further teaches the ultrasonic wave sensor according to claims 1-5; and a drive circuit configured to supply the drive signal to the plurality of first piezoelectric elements (Paragraphs 31-34).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIN Y ZHONG/Primary Examiner, Art Unit 2861